Exhibit 10.1

JUNIPER NETWORKS, INC.

2015 EQUITY INCENTIVE PLAN

As amended and restated as of May 25, 2017

1.    Purposes of the Plan. The Plan is intended to attract and retain the best
available personnel for positions of substantial responsibility, to provide
additional incentive to Service Providers and to promote the success of the
Company’s business

The Plan permits the grant of Options, Restricted Stock, Restricted Stock Units,
Stock Appreciation Rights, Performance Shares, Performance Units, Deferred Stock
Units and Dividend Equivalents. The Plan also provides for the automatic,
non-discretionary grant of certain Awards to Outside Directors as further
specified herein.

2.    Definitions. As used herein, the following definitions shall apply:

(a)    “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.

(b)    “Applicable Laws” means the requirements relating to the administration
of equity incentive plans, the grant of Awards and the related issuance of
Shares under U.S. state corporate laws, U.S. federal and state securities laws,
the Code, any stock exchange or quotation system on which the Common Stock is
listed or quoted and under the laws, rules and regulations of any foreign
country or jurisdiction where Awards are, or will be, granted under the Plan or
where Participants may reside and/or work, as such requirements shall be in
place from time to time.

(c)    “Award” means, individually or collectively, a grant under the Plan of
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Shares, Performance Units, Deferred Stock Units or Dividend
Equivalents.

(d)    “Award Agreement” means the written or electronic agreement, in such form
as the Administrator prescribes from time to time, setting forth the terms and
provisions applicable to each Award granted under the Plan. The Award Agreement
is subject to the terms and conditions of the Plan.

(e)    “Board” means the Board of Directors of the Company.

(f)    “Change in Control” means the occurrence of any of the following events:

(i)    A change in the ownership of the Company which occurs on the date that
any one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional

 

1



--------------------------------------------------------------------------------

stock by any Person, who is considered to own more than fifty percent (50%) of
the total voting power of the stock of the Company will not be considered a
Change in Control; or

(ii)    A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any twelve
(12) month period by Directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election; or

(iii)    A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the
transfer (provided that such entity is controlled in substantially the same
proportions by the Company’s stockholders who held the Company’s securities
immediately before such transfer), or (B) a transfer of assets by the Company
to: (1) a stockholder of the Company (immediately before the asset transfer) in
exchange for the Company’s stock (provided that the value of the Company’s stock
exchanged for such assets shall be substantially equal to or greater than the
value of such assets, as determined by the Board), (2) an entity, fifty percent
(50%) or more of the total value or voting power of which is owned, directly or
indirectly, by the Company, (3) a Person, that owns, directly or indirectly,
fifty percent (50%) or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least fifty percent
(50%) of the total value or voting power of which is owned, directly or
indirectly, by a Person described in this subsection (iii)(B)(3). For purposes
of this subsection (iii), gross fair market value means the value of the assets
of the Company, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

2



--------------------------------------------------------------------------------

(g)    “Code” means the U.S. Internal Revenue Code of 1986, as amended.

(h)    “Common Stock” means the common stock of the Company.

(i)    “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board or a duly authorized committee
of the Board, in accordance with Section 4(a) of the Plan.

(j)    “Company” means Juniper Networks, Inc., a Delaware corporation, or any
successor thereto.

(k)    “Company Group” means the Company, any Parent or Subsidiary, and any
entity that, from time to time and at the time of any determination, directly or
indirectly, is in control of, is controlled by or is under common control with
the Company.

(l)    “Consultant” means any natural person engaged by the Company Group to
render services and who is compensated for such services, but who is neither an
Employee nor a Director; provided, that a Consultant will include only those
persons to whom the issuance of Common Stock may be registered under Form S-8
under the U.S. Securities Act of 1933, as amended.

(m)    “Continuous Status as a Director” means that the Director relationship is
not interrupted or terminated.

(n)    “Deferred Stock Unit” means a deferred stock unit Award granted to a
Participant pursuant to Section 15.

(o)    “Director” means a member of the Board.

(p)    “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.

(q)    “Dividend Equivalent” means a credit, payable in cash or Shares, made at
the discretion of the Administrator, to the account of a Participant in an
amount equal to the cash dividends paid on one Share for each Share represented
by an Award held by such Participant. Any Dividend Equivalents credited with
respect to a Share or unit subject to an Award shall be distributed in cash or
Shares to the Participant only if, when and to the extent such Share or unit
vests. The value of dividends and other distributions payable with respect to
any Share or unit subject to an Award that does not vest shall be forfeited.

(r)    “Effective Date” means May 19, 2015, the date the stockholders of the
Company initially approved the 2015 Equity Incentive Plan.

 

3



--------------------------------------------------------------------------------

(s)    “Employee” means any person, including Officers and Directors, employed
by the Company or any member of the Company Group. However, with respect to
Incentive Stock Options, an Employee must be employed by the Company or any
Parent or Subsidiary. Neither service as a Director nor payment of a director’s
fee by the Company will be sufficient to constitute “employment” by the Company.

(t)    “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

(u)    “Fair Market Value” means the closing sales price of Common Stock on the
date of determination (or the mean of the closing bid and asked prices for the
Common Stock if no sales were reported) as reported by the New York Stock
Exchange or such other source as the Administrator deems to be reliable.
Notwithstanding the foregoing, if the determination date for the Fair Market
Value occurs on a weekend, holiday or other non-Trading Day, the Fair Market
Value will be the price as determined above on the immediately preceding Trading
Day, unless otherwise determined by the Administrator. In addition, for purposes
of determining the fair market value of Shares for any reason other than the
determination of the exercise price of Options or Stock Appreciation Rights,
fair market value will be determined by the Administrator in a manner compliant
with Applicable Laws and applied consistently for such purpose. The
determination of fair market value for purposes of tax withholding may be made
in the Administrator’s sole discretion subject to Applicable Laws and is not
required to be consistent with the determination of Fair Market Value for other
purposes.

(v)    “Fiscal Year” means a fiscal year of the Company.

(w)    “Full Value Award” means a grant of Restricted Stock, a Restricted Stock
Unit, a Performance Share or a Deferred Stock Unit hereunder.

(x)    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

(y)    “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

(z)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.

(aa)    “Option” means a stock option granted pursuant to the Plan.

(bb)    “Optioned Stock” means the Common Stock subject to an Option.

(cc)    “Outside Director” means a Director who is not an Employee.

(dd)    “Parent” means a “parent corporation”, whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

4



--------------------------------------------------------------------------------

(ee)    “Participant” means the holder of an outstanding Award.

(ff)     “Performance Goals” means the goal(s) (or combined goal(s)) determined
by the Administrator (in its discretion) to be applicable to a Participant with
respect to an Award. As determined by the Administrator, the performance
measures for any performance period will be any one or more of the following
objective performance criteria, applied to either the Company as a whole or,
except with respect to stockholder return metrics, to a region, business unit,
affiliate or business segment, and measured either on an absolute basis or
relative to a pre-established target, to a previous period’s results or to a
designated comparison group, and, with respect to financial metrics, which may
be determined in accordance with United States Generally Accepted Accounting
Principles (“GAAP”), in accordance with accounting principles established by the
International Accounting Standards Board (“IASB Principles”) or which may be
adjusted when established to exclude any items otherwise includable under GAAP
or under IASB Principles: (i) cash flow (including operating cash flow or free
cash flow), (ii) cash position, (iii) revenue (on an absolute basis or adjusted
for currency effects), (iv) revenue growth, (v) contribution margin, (vi) gross
margin, (vii) operating margin (viii) operating expenses or operating expenses
as a percentage of revenue, (ix) earnings (which may include earnings before
interest and taxes, earnings before taxes and net earnings), (x) earnings per
share, (xi) operating income, (xii) net income, (xiii) stock price, (xiv) return
on equity, (xv) total stockholder return, (xvi) growth in stockholder value
relative to a specified publicly reported index (such as the S&P 500 Index),
(xvii) return on capital, (xviii) return on assets or net assets, (xix) return
on investment, (xx) economic value added, (xxi) operating profit or net
operating profit, (xxii) operating margin, (xxiii) market share, (xxiv) contract
awards or backlog, (xxv) overhead or other expense reduction, (xxvi) credit
rating, (xxvii) objective customer indicators, (xxviii) new product invention or
innovation, (xxix) attainment of research and development milestones,
(xxx) improvements in productivity, (xxxi) attainment of objective operating
goals, and (xxxii) objective employee metrics. The Performance Goals may differ
from Participant to Participant and from Award to Award. In particular, the
Administrator may appropriately adjust any evaluation of performance under a
Performance Goal to exclude (a) any extraordinary non-recurring items, (b) the
effect of any merger, acquisition, or other business combination or divestiture
or (c) the effect of any changes in accounting principles affecting the
Company’s or a business units’, region’s, affiliate’s or business segment’s
reported results.

(gg)     “Performance Share” means a performance share Award granted to a
Participant pursuant to Section 13.

(hh)    “Performance Unit” means a performance unit Award granted to a
Participant pursuant to Section 14.

(ii)    “Plan” means this 2015 Equity Incentive Plan, as amended and restated.

(jj)    “Plan Minimum Vesting Requirements” means the minimum vesting
requirements for Awards under Plan Section 4(b)(vi) hereunder.

(kk)    “Restricted Stock” means a restricted stock Award granted to a
Participant pursuant to Section 11.

 

5



--------------------------------------------------------------------------------

(ll)     “Restricted Stock Unit” means a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share, granted pursuant to
Section 12. Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company, subject to the terms and conditions of the applicable
Restricted Stock Unit Award Agreement, and each holder of a Restricted Stock
Unit shall have no rights other than those of a general creditor of the Company.

(mm)     “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.

(nn)    “Section 16(b)” means Section 16(b) of the Exchange Act.

(oo)    “Section 409A” means Section 409A of the Code.

(pp)    “Service Provider” means an Employee, Consultant or Director.

(qq)    “Share” means a share of the Common Stock, as adjusted in accordance
with Section 20 of the Plan.

(rr)     “Stock Appreciation Right” or “SAR” means a stock appreciation right
granted pursuant to Section 8 below.

(ss)    “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(tt)    “Tax Obligations” means tax and social insurance liability obligations
and requirements in connection with the Awards, including, without limitation,
(A) all federal, state, and local taxes (including the Participant’s Federal
Insurance Contributions Act (FICA) obligation or other payroll taxes) that are
required to be withheld by an entity in the Company Group, (B) any fringe
benefit tax liability the responsibility for which the Participant has, or has
agreed to bear, with respect to such Award or the Shares subject to the Award,
and (C) any other taxes of an entity in the Company Group the responsibility for
which the Participant has, or has agreed to bear, with respect to such Award or
the Shares subject to the Award).

(uu)    “Trading Day” means a day on which the applicable stock exchange or
national market system is open for trading.

3.    Stock Subject to the Plan.

(a)    Stock Subject to the Plan. Subject to the provisions of Section 20 of the
Plan, the maximum aggregate number of Shares that may be issued under this Plan
is equal to the sum of (i) 23,000,000 Shares, (ii) 38,000,000 Shares that, as of
the Effective Date, had been reserved but not issued under the Company’s
2006 Equity Incentive Plan, as amended (the “2006 Plan”), and (iii) Shares
subject to stock options or other awards granted under the 2006 Plan or the
Company’s 1996 Stock Incentive Plan that, after the Effective Date, expire or
otherwise

 

6



--------------------------------------------------------------------------------

terminate without having been vested or exercised in full, up to a maximum of
29,000,000 Shares. All of the Shares issuable under the Plan may be authorized,
but unissued, or reacquired Common Stock.

(b)    Share Conversion Ratio. Any Shares that are subject to Options, SARs
shall be counted against the numerical limits of this Section 3 as one Share for
every Share subject thereto. Any Shares subject to Full Value Awards with a
per Share or unit purchase price lower than 100% of Fair Market Value on the
date of grant shall be counted against the numerical limits of this Section 3 as
two and one-tenth Shares for every one Share subject thereto. To the extent that
a Share that was subject to an Award that counted as two and one-tenth Shares
against the Plan reserve pursuant to the preceding sentence is recycled back
into the Plan under the next paragraph of this Section 3, the Plan shall be
credited with two and one-tenth Shares.

(c)    Lapsed Awards. If an Award expires or becomes unexercisable without
having been exercised in full, or, with respect to a Full Value Award, is
forfeited to or repurchased by the Company at its original purchase price due to
such Award failing to vest, the unpurchased Shares (or for Awards other than
Options and SARs, the forfeited or repurchased Shares) which were subject
thereto shall become available for future grant or sale under the Plan (unless
the Plan has terminated). With respect to SARs, when an SAR is exercised,
the Shares subject to a SAR Award Agreement shall be counted against the
numerical limits of Section 3 above, as one Share for every Share subject
thereto, regardless of the number of Shares used to settle the SAR upon exercise
(i.e., Shares withheld to satisfy the exercise price of an SAR shall not remain
available for issuance under the Plan). Shares that have actually been issued
under the Plan under any Award shall not be returned to the Plan and shall not
become available for future distribution under the Plan; provided, however, that
if Shares of Full Value Awards are repurchased by the Company at their original
purchase price or are forfeited to the Company due to such Awards failing to
vest, such Shares shall become available for future grant under the Plan.
Shares that are subject to an Option Award Agreement that are used to pay the
exercise price of an Option shall not become available for future grant or sale
under the Plan. Shares that are subject to an Award Agreement that are used to
satisfy Tax Obligations shall not become available for future grant or sale
under the Plan. To the extent an Award under the Plan is paid out in cash rather
than stock, such cash payment shall not reduce the number of Shares available
for issuance under the Plan. Any payout of Awards that are payable only in cash
shall not reduce the number of Shares available for issuance under the Plan.
Conversely, any forfeiture of Awards that are payable only in cash shall not
increase the number of Shares available for issuance under the
Plan. Notwithstanding the foregoing and, subject to adjustment as provided in
Section 20, the maximum number of Shares that may be issued upon the exercise of
Incentive Stock Options will equal the aggregate Share number stated in Section
3(a), plus, to the extent allowable under Section 422 of the Code and the
Treasury Regulations thereunder, any Shares that become available for issuance
under the Plan pursuant to Section 3(c).

4.    Administration of the Plan.

(a)    Procedure.

 

7



--------------------------------------------------------------------------------

(i)    Multiple Administrative Bodies. If permitted by Applicable Laws, the Plan
may be administered by different Committees with respect to different groups of
Service Providers.

(ii)    Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee consisting solely of two or more “outside
directors” within the meaning of Section 162(m) of the Code.

(iii)     Rule 16b-3. To the extent desirable to qualify transactions hereunder
as exempt under Rule 16b-3, the Plan will be administered by a Committee
constituted to comply with Rule 16b-3.

(iv)    Administration With Respect to Other Persons. Other than as provided
above, the Plan shall be administered by (A) the Board, (B) a committee
designated by the Board, or (C) a sub-committee designated by the designated
Committee, which Committee or sub-committee shall be constituted to satisfy
Applicable Laws. Once appointed, such Committee shall serve in its designated
capacity until otherwise directed by the Board. The Board may increase the size
of the Committee and appoint additional members, remove members and substitute
new members, fill vacancies, and remove all members of the Committee and
thereafter directly administer the Plan, all to the extent permitted by
Applicable Laws.

(v)    Administration With Respect to Automatic Grants to Outside
Directors. Automatic grants to Outside Directors shall be pursuant to Section 10
hereof and therefore shall not be subject to any discretionary administration.

(b)    Powers of the Administrator. Subject to the provisions of the Plan
(including the non-discretionary automatic grant to Outside Director provisions
of Section 10), and in the case of a Committee, subject to the specific duties
delegated by the Board to such Committee, the Administrator shall have the
authority, in its discretion:

(i)    to determine the Fair Market Value in accordance with Section 2(u) of the
Plan;

(ii)    to select the Service Providers to whom Awards may be granted hereunder;

(iii)    to determine whether and to what extent Awards are granted hereunder;

(iv)    to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;

(v)    to approve forms of agreement for use under the Plan, which, for the
avoidance of doubt, need not be identical for each Participant or Award;

 

8



--------------------------------------------------------------------------------

(vi)    to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards vest
or may be exercised (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions (subject to compliance with
applicable laws, including Code Section 409A), and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator, in its sole discretion, shall determine; provided,
however, that, subject to Section 4(d), Awards may not vest earlier than the one
(1) year anniversary of the grant date (except if accelerated (A) pursuant to
Section 20 hereof or pursuant to change of control severance agreements entered
into by and between the Company and any Service Provider, (B) due to a
Participant’s death, or (C) due to a Participant’s Disability);

(vii)    to construe and interpret the terms of the Plan, Awards granted
pursuant to the Plan and any other agreement defining the rights and obligations
of the Company and the Participants under the Plan;

(viii)    to prescribe, amend and rescind rules and regulations relating to the
Plan;

(ix)    to modify or amend each Award (subject to Section 6(c) and Section 24(c)
of the Plan);

(x)    to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;

(xi)    to determine the terms and restrictions applicable to Awards;

(xii)    to determine whether Awards will be adjusted for Dividend Equivalents;

(xiii)    to adopt such modifications, procedures, plans and sub-plans as may be
necessary, desirable or appropriate to comply with provisions of the laws of the
United States or any other country, to allow for tax-preferred treatment of
Awards or otherwise provide for or facilitate the participation by Participants
who reside outside of the United States, in order to assure the viability of the
benefits of Awards made to Participants located in the United States or such
other jurisdictions and to further the objectives of the Plan; and

(xiv)    to make all other determinations deemed necessary or advisable for
administering the Plan.

(c)    Effect of Administrator’s Decision. All decisions, determinations and
interpretations of the Administrator shall be final and binding on all
Participants and any other holders of any Awards granted under the Plan.

(d)    Exception to Plan Minimum Vesting Requirements.

 

9



--------------------------------------------------------------------------------

(i)    Awards that result in issuing up to 5% of the maximum aggregate number of
shares of Stock authorized for issuance under the Plan (the “5% Limit”) may be
granted to any one or more Service Providers without respect to the Plan Minimum
Vesting Requirements.

(ii)    All Awards that have their vesting accelerated (A) pursuant to
a Change in Control transaction described in Section 20(c) hereof (including
vesting acceleration in connection with employment termination following such
event), (B) due to a Participant’s death, or (C) due to a
Participant’s Disability, shall not count against the 5% limit.

(iii)    For the avoidance of doubt, if the Administrator accelerates the
vesting of an Award but such acceleration does not result in the Plan Minimum
Vesting Requirements not being satisfied for that Award, this acceleration will
not count toward the 5% Limit.

5.    Eligibility. Nonstatutory Stock Options, Restricted Stock, Restricted
Stock Units, Stock Appreciation Rights, Performance Shares, Performance Units,
Deferred Stock Units and Dividend Equivalents may be granted to Service
Providers. Incentive Stock Options may be granted only to Employees.
Notwithstanding the foregoing, Outside Directors may only be granted Awards as
specified in Section 10 hereof.

6.    Limitations.

(a)    Section 162(m) Limitations. Subject to adjustment as provided in
Section 20, during any Fiscal Year, no Employee may be granted:

(i)    Options and Stock Appreciation Rights to purchase more than
2,000,000 Shares; provided, however, that such limit shall be 4,000,000 Shares
in the Employee’s first Fiscal Year of Company service.

(ii)    Restricted Stock and/or Performance Shares and/or Restricted Stock Units
covering more than 1,000,000 Shares; provided, however, that such limit shall be
2,000,000 Shares in the Employee’s first Fiscal Year of Company service.

(iii)    Performance Units, having an initial value greater than $2,000,000,
provided, however, that such limit shall be $4,000,000 in the Employee’s first
Fiscal Year of Company service.

(b)    Outside Director Award Limitations. In any single Fiscal Year, no Outside
Director may be granted one or more Awards (whether cash-settled or otherwise)
with a grant date fair value (determined under U.S. generally accepted
accounting principles), taken together with any cash fees paid to such Outside
Director for service in such capacity during such Fiscal Year, of more than
$1,000,000. For the avoidance of doubt, neither Awards granted or compensation
paid to an individual while he or she is an Employee, or while he or she was a
Consultant but not an Outside Director, nor any amounts paid to an individual as
a reimbursement of an expense shall count against the foregoing limitation.

 

10



--------------------------------------------------------------------------------

(c)    No Repricing. Without the consent of the Company’s stockholders,
(i) the exercise price for an Option or SAR may not be reduced and (ii) the
Company may not pay cash or issue new Awards in exchange for the surrender and
cancellation of any, or all, Options or SARs with an exercise price that is less
than the current Fair Market Value. This shall include, without limitation, a
repricing of the Option or SAR as well as an Option or SAR exchange program
whereby the Participant agrees to cancel an existing Option or SAR in exchange
for an Option, SAR or other Award. If an Option or SAR is cancelled in the same
Fiscal Year in which it was granted (other than in connection with a transaction
described in Section 20), the cancelled Option or SAR as well as any replacement
Option or SAR will be counted against the limits set forth in
section 6(a)(i) above. Moreover, if the exercise price of an Option or SAR is
reduced, the transaction will be treated as a cancellation of the Option or SAR
and the grant of a new Option or SAR.

7.    Stock Options.

(a)    Type of Option. Each Option shall be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designations, to the extent that the aggregate Fair Market
Value of Shares subject to a Participant’s Incentive Stock Options granted by
the Company, any Parent or Subsidiary, that become exercisable for the first
time during any calendar year (under all plans of the Company or any Parent or
Subsidiary) exceeds $100,000, such excess Options shall be treated as
Nonstatutory Stock Options. For purposes of this
Section 7(a), Incentive Stock Options shall be taken into account in the order
in which they were granted, and the Fair Market Value of the Shares shall be
determined as of the time of grant.

(b)    Term of Option. The term of each Option shall be stated in the Award
Agreement; provided, however, that the term shall be seven (7) years from the
date of grant or such shorter term as may be provided in the Award Agreement.
Moreover, in the case of an Incentive Stock Option granted to a Participant who,
at the time the Incentive Stock Option is granted, owns stock representing more
than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or Subsidiary, the term of the Incentive Stock Option
shall be five (5) years from the date of grant or such shorter term as may be
provided in the Award Agreement.

(c)    Exercise Price and Consideration.

(i)    The per Share exercise price for the Shares to be issued pursuant to
exercise of an Option shall be such price as is determined by the Administrator,
but shall be subject to the following:

(1)    In the case of an Incentive Stock Option

a)    granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the

 

11



--------------------------------------------------------------------------------

voting power of all classes of stock of the Company or any Parent or Subsidiary,
the per Share exercise price shall be no less than 110% of the Fair Market Value
per Share on the date of grant.

b)    granted to any Employee other than an Employee described in paragraph
(a) immediately above, the per Share exercise price shall be no less than 100%
of the Fair Market Value per Share on the date of grant.

(2)    In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be no less than 100% of the Fair Market Value per Share on the date of
grant.

(ii)     The consideration to be paid for the Shares to be issued upon exercise
of an Option, including the method of payment, shall be determined by the
Administrator and may consist entirely of cash; check; delivery of a properly
executed exercise notice together with such other documentation as the Committee
and the broker, if applicable, shall require to effect an exercise of the option
and delivery to the Company of the sale proceeds required; or any combination of
such methods of payment, or such other consideration and method of payment for
the issuance of Shares to the extent permitted under Applicable Laws.

(iii)    Expiration of Options. An Option granted under the Plan will expire
upon the date determined by the Administrator and set forth in the Award
Agreement.

8.    Stock Appreciation Rights.

(a)    Grant of SARs. Subject to the terms and conditions of the Plan, SARs may
be granted to Participants at any time and from time to time as shall be
determined by the Administrator, in its sole discretion. Subject to Section 6(a)
hereof, the Administrator shall have complete discretion to determine the number
of SARs granted to any Participant.

(b)    Exercise Price and other Terms. The per share exercise price for the
Shares to be issued pursuant to exercise of a SAR shall be determined by the
Administrator and shall be no less than 100% of the Fair Market Value per share
on the date of grant. Otherwise, the Administrator, subject to the provisions of
the Plan, shall have complete discretion to determine the terms and conditions
of SARs granted under the Plan; provided, however, that no SAR may have a term
of more than seven (7) years from the date of grant.

(c)    Payment of SAR Amount. Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

(i)    The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

(ii)    The number of Shares with respect to which the SAR is exercised.

(d)    Payment upon Exercise of SAR. At the discretion of the Administrator, but
only as specified in the Award Agreement, payment for a SAR may be in cash,
Shares or a combination thereof. If the Award Agreement is silent as to the form
of payment, payment of the SAR may only be in Shares.

 

12



--------------------------------------------------------------------------------

(e)    SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement
that shall specify the exercise price, the term of the SAR, the conditions of
exercise, whether it may be settled in cash, Shares or a combination thereof,
and such other terms and conditions as the Administrator, in its sole
discretion, shall determine.

(f)    Expiration of SARs. A SAR granted under the Plan shall expire upon the
date determined by the Administrator, in its sole discretion, and set forth in
the Award Agreement.

9.    Exercise of Option or SAR. Any Option or SAR granted hereunder shall be
exercisable at such times and under such conditions as determined by the
Administrator, including performance criteria with respect to the Company and/or
the Participant, and as shall be permissible under the terms of the Plan. An
Option or SAR shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the
Option or SAR by the person entitled to exercise the Option or SAR and, with
respect to Options only, full payment for the Shares with respect to which the
Option is exercised has been received by the Company. With respect to Options
only, full payment may, as authorized by the Administrator, consist of any
consideration and method of payment allowable under Section 7(c) of the Plan.
Until the issuance (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company or as evidenced by
the issuance of a stock certificate) of the Shares, no right to vote or receive
dividends or any other rights as a stockholder of the Company shall exist with
respect to the Optioned Stock, notwithstanding the exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the issuance of the Shares, except as provided in Section 20 of the
Plan.

10.    Automatic Grants to Outside Directors.

(a)    Procedure for Grants. All grants of Awards to Outside Directors under
this Plan shall be automatic and non-discretionary and shall be made strictly in
accordance with the provisions in this Section 10:

(i)    No person shall have any discretion to select which Outside Directors
shall be granted Awards or to determine the number of Shares to be covered by
Awards granted to Outside Directors.

(ii)    At each of the Company’s annual stockholder meetings each Outside
Director who is elected at (or whose term continues after) such meeting shall be
automatically granted Restricted Stock Units for a number of Shares equal to the
Annual Value (rounded down to the nearest whole share). Each award specified in
this subsection (ii) is generically referred to as an “Annual Award”. The
“Annual Value” means the number equal to $225,000 divided by the average daily
closing price over the six month period ending on the last day of the fiscal
year preceding the date of grant.

 

13



--------------------------------------------------------------------------------

(iii)    Each person who first becomes an Outside Director (including a Director
who has transitioned from an employee Director to an Outside Director) on a date
other than the date of the Company’s annual stockholder meeting shall
automatically be granted on the date such person becomes an Outside Director
Restricted Stock Units (each such award specified in this subsection (iii) is
referred to as an “Initial Award”) for a number of Shares equal to a number
determined by multiplying the Annual Value used for calculating the Annual
Awards granted at the annual stockholder meeting immediately preceding the date
of such Initial Award (the “Last Annual Meeting Date”) by a fraction, the
numerator of which is 365 minus the number of days between the Last Annual
Meeting Date and the date the person first became or becomes an Outside Director
and the denominator of which is 365, rounded down to the nearest whole Share.

(iv)    Notwithstanding the provisions of subsections (ii) or (iii) hereof, in
the event that an automatic grant hereunder would cause the number of Shares
subject to outstanding Awards plus the number of Shares previously purchased
upon exercise of Options or issued upon vesting of Restricted Stock Units or
other Full Value Awards to exceed the number of Shares available for issuance
under the Plan, then each such automatic grant shall be for that number of
Shares determined by dividing the total number of Shares remaining available for
grant by the number of Outside Directors receiving Awards on the applicable
automatic grant date. Any further grants shall then be deferred until such time,
if any, as additional Shares become available for grant under the Plan.

(v)    Each Annual Award and Initial Award shall become 100% vested on the
earlier of (A) the one year anniversary of the grant date, and (B) the day prior
to the date of the Company’s next annual stockholder meeting, subject in either
case to the Participant maintaining Continuous Status as a Director through the
vesting date.

(b)    Reservation of Rights. The Board reserves the right to amend this
Section 10, including to increase the limit on Annual Awards or Initial Awards
or to provide for additional Awards to Outside Directors.

11.    Restricted Stock.

(a)    Grant of Restricted Stock. Subject to the terms and conditions of the
Plan, the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Employees and Consultants as shall be determined by the
Administrator, in its sole discretion. Subject to Section 6(a) hereof as well as
the Plan Minimum Vesting Requirements, the Administrator shall have complete
discretion to determine (i) the number of Shares subject to a Restricted Stock
award granted to any Participant, and (ii) the conditions that must be
satisfied, which typically will be based principally or solely on continued
provision of services but may include a performance-based component.

(b)    Restricted Stock Award Agreement. Each Restricted Stock grant shall be
evidenced by an Award Agreement that shall specify the purchase price (if any),
any vesting conditions, the number of Shares granted and such other terms and
conditions as the Administrator, in its sole discretion, shall determine. Unless
determined otherwise by the

 

14



--------------------------------------------------------------------------------

Administrator, the Company as escrow agent will hold Shares of Restricted Stock
until the restrictions on such Shares, if any, have lapsed.

(c)    Transferability. Except as provided in this Section 11, Section 18, or
the Award Agreement, Shares of Restricted Stock may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated until the end of the
applicable vesting period (if any).

(d)    Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.

(e)    Removal of Restrictions. Except as otherwise provided in this Section 11,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the vesting period or at such other time as the Administrator may determine.
Subject to the Plan Minimum Vesting Requirements, the Administrator, in its
discretion, may reduce or waive any vesting criteria and may accelerate the time
at which any restrictions will lapse or be removed. The Administrator, in its
discretion, may establish procedures regarding the release of Shares from escrow
and/or removal of legends, as necessary or appropriate to minimize
administrative burdens on the Company.

(f)    Legend on Certificates. The Administrator, in its discretion, may require
that one or more legends be place on the certificates representing Restricted
Stock to give appropriate notice of the applicable restrictions.

(g)    Voting Rights. During the vesting period, Participants holding Shares of
Restricted Stock granted hereunder may exercise full voting rights with respect
to those Shares, unless the Administrator determines otherwise.

(h)    Dividends and Other Distributions. During the vesting period,
Participants holding Shares of Restricted Stock will be credited with all
dividends and other distributions paid with respect to such Shares, but such
dividends and other distributions shall be distributed to the Participant only
if, when and to the extent the Shares of Restricted Stock vest. The value of
dividends and other distributions payable with respect to any Shares of
Restricted Stock that do not vest shall be forfeited.

(i)    Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company.

12.    Restricted Stock Units.

(a)    Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. After the Administrator determines that
it will grant Restricted Stock Units under the Plan, it shall advise the
Participant in writing or electronically of the terms, conditions, and
restrictions related to the grant, including the number of Restricted Stock
Units and the form of payout, which, subject to Section 6(a) hereof, may be left
to the discretion of the Administrator. Until the Shares are issued, no right to
vote or receive dividends

 

15



--------------------------------------------------------------------------------

or any other rights as a stockholder shall exist with respect to the Restricted
Stock Units to acquire Shares. Notwithstanding the foregoing, the Administrator,
in its discretion, may provide in an Award Agreement evidencing any Restricted
Stock Unit Award that a Participant shall be entitled to receive Dividend
Equivalents (subject to the provisions of Section 2(f) with respect to
Restricted Stock Units).

(b)    Vesting Criteria and Other Terms. Subject to the Plan Minimum Vesting
Requirements, the Administrator shall set vesting criteria in its discretion,
which, depending on the extent to which the criteria are met, will determine the
number of Restricted Stock Units that will be paid out to the Participant. The
Administrator may set vesting criteria based upon the achievement of
Company-wide, business unit, or individual goals (including, but not limited to,
continued employment), or any other basis determined by the Administrator in its
discretion.

(c)    Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant shall be entitled to receive a payout as specified in
the Restricted Stock Unit Award Agreement. Notwithstanding the foregoing, at any
time after the grant of Restricted Stock Units, the Administrator, in its sole
discretion, may reduce or waive any vesting criteria that must be met to receive
a payout.

(d)    Form and Timing of Payment. Payment of earned Restricted Stock Units
shall be made as soon as practicable after the date(s) set forth in the
Restricted Stock Unit Award Agreement. The Administrator, in its sole
discretion, but only as specified in the Award Agreement, may pay earned
Restricted Stock Units in cash, Shares, or a combination thereof. If the Award
Agreement is silent as to the form of payment, payment of the Restricted Stock
Units may only be in Shares.

(e)    Cancellation. On the date set forth in the Restricted Stock Unit Award
Agreement, all unearned Restricted Stock Units shall be forfeited to the
Company.

13.    Performance Shares.

(a)    Grant of Performance Shares. Subject to the terms and conditions of the
Plan, Performance Shares may be granted to Participants at any time as shall be
determined by the Administrator, in its sole discretion. Subject to Section 6(a)
hereof as well as the Plan Minimum Vesting Requirements, the Administrator shall
have complete discretion to determine (i) the number of Shares subject to a
Performance Share award granted to any Participant, and (ii) the conditions that
must be satisfied, which typically will be based principally or solely on
achievement of performance milestones but may include a service-based component,
upon which is conditioned the grant or vesting of Performance Shares.
Performance Shares shall be granted in the form of units to acquire Shares. Each
such unit shall be the equivalent of one Share for purposes of determining the
number of Shares subject to an Award. Until the Shares are issued, no right to
vote or receive dividends or any other rights as a stockholder shall exist with
respect to the units to acquire Shares.

(b)    Other Terms. The Administrator, subject to the provisions of the Plan,
shall have complete discretion to determine the terms and conditions of
Performance Shares

 

16



--------------------------------------------------------------------------------

granted under the Plan. Performance Share grants shall be subject to the terms,
conditions, and restrictions determined by the Administrator at the time the
stock is awarded, which may include such performance-based milestones as are
determined appropriate by the Administrator. The Administrator may require the
recipient to sign a Performance Shares Award Agreement as a condition of the
award. Any certificates representing the Shares of stock awarded shall bear such
legends as shall be determined by the Administrator.

(c)    Performance Share Award Agreement. Each Performance Share grant shall be
evidenced by an Award Agreement that shall specify such other terms and
conditions as the Administrator, in its sole discretion, shall determine.

14.    Performance Units.

(a)    Grant of Performance Units. Subject to the terms and conditions of the
Plan, Performance Units may be granted to Participants at any time and from time
to time as shall be determined by the Administrator, in its sole discretion. The
Administrator shall have complete discretion to determine the conditions that
must be satisfied, which typically will be based principally or solely on
achievement of performance milestones but may include a service-based component,
upon which is conditioned the grant or vesting of Performance Units. Performance
Units shall be granted in the form of units to acquire Shares. Each Performance
Unit shall equal the cash equivalent of one Share of Common Stock and shall be
settled in cash equal to the Fair Market Value of the underlying Shares,
determined as of the vesting date. No right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to Performance Units or
the cash payable thereunder.

(b)    Number of Performance Units. Subject to Section 6(a) hereof, the
Administrator will have complete discretion in determining the number of
Performance Units granted to any Participant.

(c)    Other Terms. The Administrator, subject to the provisions of the Plan,
shall have complete discretion to determine the terms and conditions of
Performance Units granted under the Plan. Performance Unit grants shall be
subject to the terms, conditions, and restrictions determined by the
Administrator at the time the grant is awarded, which may include such
performance-based milestones as are determined appropriate by the Administrator.
The Administrator may require the recipient to sign a Performance Unit agreement
as a condition of the award. Any certificates representing the units awarded
shall bear such legends as shall be determined by the Administrator.

(d)    Performance Unit Award Agreement. Each Performance Unit grant shall be
evidenced by an agreement that shall specify such terms and conditions as the
Administrator, in its sole discretion, shall determine.

15.    Deferred Stock Units.

(a)    Description. Deferred Stock Units shall consist of a Restricted Stock,
Restricted Stock Unit, Performance Share or Performance Unit Award that the
Administrator, in

 

17



--------------------------------------------------------------------------------

its sole discretion permits to be paid out in installments or on a deferred
basis, in accordance with rules and procedures established by the
Administrator, subject to the Plan Minimum Vesting Requirements.
Each Deferred Stock Unit represents an unfunded and unsecured obligation of the
Company, subject to the terms and conditions of the applicable Deferred Stock
Unit Award Agreement, and each holder of a Deferred Stock Unit shall have no
rights other than those of a general creditor of the Company.

(b)    Section 162(m) Limits. Deferred Stock Units shall be subject to the
annual 162(m) limits applicable to the underlying Restricted Stock, Restricted
Stock Unit, Performance Share or Performance Unit Award as set forth in
Section 6 hereof.

16.    Leaves of Absence/Transfer Between Locations/Change of Status. Awards
will be subject to the Company’s leave of absence policy adopted by the
Administrator. A Participant will not cease to be a Service Provider in the case
of (i) transfers between locations of the Company or other members of the
Company Group, or (ii) a change in status from Employee to Consultant or vice
versa.

17.    Part-Time Service. Unless otherwise required by Applicable Laws, if as a
condition to being permitted to work on a less than full-time basis, the
Participant agrees that any service-based vesting of Awards granted hereunder
shall be extended on a proportionate basis in connection with such transition to
a less than a full-time basis, vesting shall be adjusted in accordance with such
agreement. Such vesting shall be proportionately re-adjusted prospectively in
the event that the Employee subsequently becomes regularly scheduled to work
additional hours of service.

18.    Non-Transferability of Awards. Except as determined otherwise by the
Administrator in its sole discretion, Awards may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Participant, only by the Participant (or the Participant’s guardian or legal
representative).

19.    Tax Provisions.

(a)    Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof) or such earlier time as any Tax
Obligations are due, the Company and/or any entity in the Company Group will
have the power and the right to deduct or withhold, or require a Participant to
remit to the Company and/or the appropriate entity in the Company Group, an
amount sufficient to satisfy all Tax Obligations.

(b)    Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may designate
the method or methods by which a Participant may satisfy such Tax Obligations.
As determined by the Administrator in its discretion from time to time, these
methods may include one or more of the following (A) paying cash, (B) having the
Company withhold otherwise deliverable cash or Shares having a fair market value
equal to the Tax Obligations, (C) delivering to the Company already-owned Shares
having a fair market value equal to the Tax Obligations, (d) selling a
sufficient number of Shares otherwise deliverable to the Participant through
such means as the

 

18



--------------------------------------------------------------------------------

Administrator may determine in its sole discretion (whether through a broker or
otherwise) equal to the Tax Obligations, (e) retaining from salary or other
amounts payable to the Participant cash having a sufficient value to satisfy the
Tax Obligations, or (f) any other means which the Administrator, in its sole
discretion, determines to both comply with Applicable Laws, and to be consistent
with the purposes of the Plan. The amount of Tax Obligations will be deemed to
include any amount that the Administrator agrees may be withheld at the time the
election is made.

(c)    Compliance with Section 409A. Awards will be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Section 409A such that the grant, payment, settlement
or deferral will not be subject to the additional tax or interest applicable
under Section 409A, except as otherwise determined in the sole discretion of the
Administrator. Each payment or benefit under this Plan and under each Award
Agreement is intended to constitute a separate payment for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations. The Plan, each Award and each Award
Agreement under the Plan is intended to be exempt from or otherwise meet the
requirements of Section 409A and will be construed and interpreted, including
but not limited with respect to ambiguities and/or ambiguous terms, in
accordance with such intent, except as otherwise specifically determined in the
sole discretion of the Administrator. To the extent that an Award or payment, or
the settlement or deferral thereof, is subject to Section 409A the Award will be
granted, paid, settled or deferred in a manner that will meet the requirements
of Section 409A, such that the grant, payment, settlement or deferral will not
be subject to the additional tax or interest applicable under Section 409A.

20.    Adjustments; Dissolution or Liquidation; Merger or Change in Control.

(a)    Changes in Capitalization. Subject to any required action by
the stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, and the number of shares of Common Stock which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Award, as well as the price per share of Common Stock covered by each such
outstanding Award, the annual share limitations under Sections 6(a) and
(b) hereof, and the number of Shares subject to Annual Award grants to Outside
Directors under Section 10 hereof shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Award. Except as
otherwise expressly provided herein or pursuant to an Award Agreement, no
adjustment of any Award shall be made for cash dividends or other rights for
which the record date occurs prior to the date issuance of any Shares subject to
such Award.

 

19



--------------------------------------------------------------------------------

(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion (but not with respect to Options or
SARS granted, if any, to Outside Directors) may provide for a Participant to
have the right to exercise his or her Option or SAR for a period prior to such
transaction determined by the Administrator in its sole discretion as to all of
the Shares covered by such Awards, including Shares as to which the Award would
not otherwise be exercisable. In addition, the Administrator may provide that
any Company repurchase option or forfeiture rights applicable to any Award shall
lapse 100%, and that any Award vesting shall accelerate 100%, provided the
proposed dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised (with respect
to Options and SARs) or vested (with respect to other Awards), an Award will
terminate immediately prior to the consummation of such proposed action.

(c)    Change in Control.

(i)    Stock Options and SARs. In the event of a merger of the Company with or
into another corporation or other entity or a Change in Control, each
outstanding Option and SAR shall be assumed or an equivalent Option or SAR
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Option or SAR, the Participant shall fully vest in
and have the right to exercise the Option or SAR as to all of the Shares covered
by such Award, including Shares as to which it would not otherwise be vested or
exercisable. If an Option or SAR becomes fully vested and exercisable in lieu of
assumption or substitution in the event of a merger or Change in Control, the
Administrator shall notify the Participant in writing or electronically that the
Option or SAR shall be fully vested and exercisable for a period of time of time
determined by the Administrator in its sole discretion, and the Option or SAR
shall terminate upon the expiration of such period.

(ii)    Full Value Awards and Dividend Equivalents. In the event of a merger of
the Company with or into another corporation or entity or a Change in Control,
each outstanding Full Value Award and Dividend Equivalent shall be assumed or an
equivalent Full Value Award or Dividend Equivalent substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation. In the event
that the successor corporation refuses to assume or substitute for the Full
Value Awards or Dividend Equivalents, the Participant shall fully vest in such
Full Value Awards or Dividend Equivalents which would not otherwise be vested.
For purposes of this paragraph, a Full Value Award and Dividend Equivalent shall
be considered assumed if, following the merger or Change in Control, the award
confers the right to purchase or receive, for each Share (or with respect to
Dividend Equivalents and Performance Units, the cash equivalent thereof) subject
to the Award immediately prior to the transaction, the consideration (whether
stock, cash, or other securities or property) received in the transaction by
holders of the Company’s common stock for each Share held on the effective date
of the transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such

 

20



--------------------------------------------------------------------------------

consideration received in the merger or Change in Control is not solely common
stock of the successor corporation or its Parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received, for each Share and each unit/right to acquire a Share subject to the
Award (other than Dividend Equivalents and Performance Units) to be solely
common stock of the successor corporation or its Parent equal in fair market
value to the per share consideration received by holders of the Company’s common
stock in the merger or Change in Control.

21.    No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider, nor will they interfere in any way with the
Participant’s right or the employing entity’s right to terminate such
relationship at any time, with or without cause. A Participant’s rights, if any,
in respect of or in connection with any Award are derived solely from the
discretionary decision of the Company to permit the Participate to participate
in the Plan and to benefit from a discretionary Award. By accepting an
Award hereunder, a Participant expressly acknowledges and agrees that there is
no obligation on the part of the Company to continue the Plan and/or grant any
additional Awards. Any Award granted hereunder is not intended to be
compensation of a continuing or recurring nature, or part of a Participant’s
normal or expected compensation, and in no way represents any portion of a
Participant’s salary, compensation, or other remuneration for purposes
of pension, benefits, severance, redundancy, resignation or any other purpose.

22.    Time of Granting Awards. The date of grant of an Award shall, for all
purposes, be the date on which the Administrator makes the determination
granting such Award. Notice of the determination shall be given to each Service
Provider to whom an Award is so granted within a reasonable time after the date
of such grant.

23.    Term of Plan. Unless sooner terminated under Section 24, the Plan will
continue in effect until March 26, 2025.

24.    Amendment and Termination of the Plan.

(a)    Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.

(b)    Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company at the 2017 annual meeting of stockholders. In
addition, any subsequent amendment to the Plan for which stockholder approval is
required by Applicable Laws shall require stockholder approval. Such stockholder
approval will be obtained in the manner and to the degree required under
Applicable Laws.

(c)     Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.

 

21



--------------------------------------------------------------------------------

25.    Conditions Upon Issuance of Shares.

(a)    Legal Compliance. The granting of Awards and the issuance and delivery of
Shares under the Plan shall be subject to all Applicable Laws, and to such
approvals by any governmental agencies or national securities exchanges as may
be required. Shares will not be issued pursuant to the exercise or vesting of an
Award unless the exercise or vesting of such Award and the issuance and delivery
of such Shares will comply with Applicable Laws, and may be further subject to
the approval of counsel for the Company with respect to such compliance.

(b)    Investment Representations. As a condition to the exercise or payout, as
applicable, of an Award, the Company may require the person exercising such
Option or SAR, or in the case of another Award (other than a Dividend Equivalent
paid in cash or Performance Unit), the person receiving the Shares upon vesting,
to render to the Company a written statement containing such representations and
warranties as, in the opinion of counsel for the Company, may be required to
ensure compliance with any of the aforementioned relevant provisions of law,
including a representation that the Shares are being acquired only for
investment and without any present intention to sell or distribute such Shares,
if, in the opinion of counsel for the Company, such a representation is
required.

26.    Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan. Inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.

27.    Miscellaneous.

(a)    Severability. If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of the Plan shall continue
in effect.

(b)    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural and the plural shall include the singular. Use of the term “or” is
not intended to be exclusive, unless the context clearly requires otherwise.

(c)    Clawback. An Award granted under the Plan will be subject to any
provisions of Applicable Laws providing for the recoupment or
clawback of incentive compensation; the terms of any Company recoupment,
clawback or similar policy in effect at the time of grant of the Award; and any
recoupment, clawback or similar provisions that may be included in the
applicable Award Agreement.

(d)    Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise or settlement of any Award.

 

22